DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to the limitations of claim 13, there are gaps located radially between the absorber wall and the module base (Reference is made to at least Figures 3 and 4) as such the limitations render the claims indefinite.  Examiner notes that as certain locations there may not be gaps but there are clearly gaps at other locations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 9-10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Binknus (DE 102009006077).
In regards to claims 1-2, 6-7, 9-10, 12 and 14, Binknus discloses the claimed limitations including an airbag module for a vehicle steering wheel, comprising:
a module base (22,30) for fixed mounting on the vehicle steering wheel, which module base has a base opening (Reference is made to Figure 2), and
a vibration absorber ring (40) for fastening a gas generator (60) to the module base such that said gas generator can vibrate,
wherein the vibration absorber ring has a ring axis (48c,52) and a mounting flange (Reference is made to Figure 5) for the gas generator,
wherein the vibration absorber ring has a resilient absorber wall (48a,48b,44), starting from the mounting flange, which absorber wall extends in an axial direction toward the module base and extends around the ring axis in the circumferential direction; and,

wherein the vibration absorber ring is fastened to the module base by means of the absorber feet such that, before activation of the airbag module (10), the absorber wall bears against the module base and acts in an axial direction against the module base and is resiliently deformed (Reference is made to Paragraphs 0031-0032) to substantially prevent gas from leaking out of the airbag module (10) from between the module base and the absorber wall upon activation of the airbag module (Reference is made to Figures 5, 6 and 8 and Paragraphs 0029-0034);
wherein each of the absorber feet forms a detent connection or a snap-on connection with the module base (Reference is made to Figures 8-10; Examiner notes that the lugs 90 are clearly detents and the bolts 45 in combination with nuts may be considered detents as well);
wherein the absorber feet (at least the portion 48a, thereof) are integrated in the peripheral absorber wall in one piece (Reference is made to Paragraph 0032);
wherein the plural absorber feet are arranged to be evenly spread in the circumferential direction (Reference is made to Figures 1, 2, 5 and 8; Examiner notes that the absorbing element has at least three absorber feet and the limitations do not preclude a fourth foot);
wherein the vibration absorber ring is a two-part component (42,48), comprising a resilient first component which forms the absorber wall and the absorber feet and comprising a second component which is less resilient than the first component (Reference is made to Figure 5);

wherein before activation of the airbag module, the airbag module is free from gaps axially between the absorber wall and the module base (Reference is made to Figure 8 and Paragraph 0032); and,
wherein the absorber wall has a free axial wall end that extends around the ring axis in the circumferential direction and faces away from the mounting flange, the free axial wall end directly engaging the module base prior to activation of the airbag module (Reference is made to Figure 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binknus.
In regards to claim 11, Binknus discloses the claimed limitations including evenly spread absorber feet (4 in total), yet, excluding three evenly spread absorber feet.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the number of absorber feet of Binknus from 4 to 3, since it .
Allowable Subject Matter
Claim(s) 3-5, 8 and 15-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616